Citation Nr: 0729806	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) from December 8, 
2003, to August 30, 2005, and in excess of 50 percent from 
August 31, 2005, onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from October 1993 to 
December 2003.  She also served an additional 4 months and 16 
days of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appeal ensued following a February 2004 rating 
decision which, in part, denied service connection for low 
back pain and PTSD.  The veteran appealed, and in a December 
2004 rating decision, service connection was granted for PTSD 
and a 10 percent rating was assigned, effective from December 
8, 2003.  In a September 2005 rating decision, the 10 percent 
rating was increased to 50 percent, effective from August 31, 
2005.  The veteran has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the veteran is presumed to be seeking the highest 
possible rating unless he/she expressly indicates otherwise).

The veteran appealed for higher initial ratings regarding the 
PTSD claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when a veteran appeals the initial rating, VA must consider 
whether he/she is entitled to a "staged" rating to compensate 
for times since the effective date of the award when the 
disability may have been more severe than at others).  She 
also has continued the appeal concerning her low back 
condition.  

The issue of entitlement to an initial rating in excess of 10 
percent for PTSD from December 8, 2003, to August 30, 2005, 
and in excess of 50 percent from August 31, 2005, onward is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

There is no competent evidence of current low back 
disability, certainly not one related to service.  In-service 
pathology was acute and transitory without evidence of 
continuing pathology post service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the November 
2003 and August 2005 letters to the veteran from the RO 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting that 
she provide any information or evidence in her possession 
that pertained to the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, numerous VA orthopedic examinations and X-
rays, and statements from the veteran and her representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Factual Background

The service medical records reflect that the veteran was seen 
for acute back strain, variously assessed as mechanical back 
pain and muscle strain, following falls in 1994, 1995, and 
1997.  The record indicates that she was assigned physical 
profiles for her symptoms.  Additional back problems are not 
indicated during service subsequent to 1997.  

The veteran filed a claim for compensation benefits for her 
low back condition in November 2003.  Upon VA orthopedic 
evaluation in December 2003, she had full range of motion, 
full strength, and there was no radiculopathy or 
sensorineural deficient.  X-ray was normal.  The assessment 
was discogenic low back pain without radiculopathy causing 
minor limitations in activity.  

Subsequently dated VA records through 2006 primarily show 
treatment for other conditions although these records do 
document that the veteran was on medication for her back 
symptoms.  These records do include, however, a report from 
January 2005 reflecting that the veteran was experiencing 
back pain of about one weeks' duration.  X-ray was negative.  

Additional VA orthopedic examination in November 2006.  The 
examiner noted that the claims file was reviewed.  A 
summarization of the veteran's inservice back injuries was 
included in the report, as were all post service back 
findings prior to this exam.  It was noted that the veteran 
was claiming service connection for low back pain.  Following 
physical examination, which showed full range of motion of 
the lumbar spine without pain on motion, no spasm or 
tenderness, normal neurological evaluation, and a negative X-
ray, the examiner's diagnosis was that objective data did not 
support a diagnosis for diskogenic or degenerative disk 
disease.  Nor did the evidence support a diagnosis of lumbar 
stain.  In fact the examiner noted there was no evidence to 
support a diagnosis for her lumbar spine.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  As 
noted above, no chronic low back disorder was noted during 
service and post service objective findings to explain the 
veteran's complaints of low back pain have been minimal.  In 
fact, even when the assessment of discogenic low back pain 
without radiculopathy was noted in 2003, it is noted that the 
examination was essentially normal.  As post service X-rays 
of the lumbar spine have been negative, and the most recent 
thorough review of the file and the veteran in 2006 showed 
not low back disorder.  The diagnosis in 2003 was made based 
on a history not confirmed by the clinical records, and as 
noted, in the face of a completely normal objective 
examination.

Here, there is a lack of competent evidence that the veteran 
has a disability involving the low back.  Without competent 
evidence of a current diagnosis of a left knee disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  While the veteran had stated that she developed a 
chronic low back disability in service, she is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or opinion as 
to the origins of a specific disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The service medical 
records support her allegation of having been seen for 
inservice back pain; however, they do not support a finding 
that she developed a chronic low back disability during 
service.  There is no competent evidence in the record to 
refute the medical findings of no current disability, 
certainly no disability related to service.

The veteran, through her representative, has alleged the 
November 2006 evaluation was inadequate in that the examiner 
did not conduct tests to determine fatigue, weakness, or lack 
of endurance.  Nor did he use tools to "measure the angles" 
and did not have the claimant state when the pain of movement 
started.  The Board finds, however, that the examination in 
this case is adequate.  The examiner reviewed the entire 
claims file, noting her medical history before examining her.  
His determination was based on the current complaints and 
objective findings on the evaluation.  The Board has reviewed 
the examination report.  The examiner performed range of 
motion findings which conform to current rating criteria, 
evaluated other symptoms present, and performed a 
neurological examination.  Accordingly, the examination is 
adequate upon which to base a decision.

Moreover, complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.  


REMAND

As to the claim for an initial rating in excess of 10 percent 
for PTSD from December 8, 2003, to August 30, 2005, and in 
excess of 50 percent from August 31, 2005, onward, it is the 
Board's conclusion that additional medical development to 
evaluate the veteran's current disability level would prove 
useful in this case.  She was initially diagnosed with PTSD 
upon VA examination in December 2003.  She was most recently 
examined for her PTSD by VA in March 2005 and August 2005.  
Her initial Global Assessment of Functioning (GAF) score was 
70 which decreased to 60 in March 2005 and to 52 in August 
2005.  It is indicated that there has been some ongoing 
treatment.  The veteran and her representative assert that 
the objective psychiatric findings of record reflect at least 
a 70 percent disability rating for her PTSD.  For example, 
she has homicidal ideations toward her ex-husband who raped 
her at the time of the most recent evaluation.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO/AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her psychiatric condition on appeal 
throughout the appeal period.  With any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  If records are not 
obtained, the claims folder should 
contain documentation of the attempts 
made and the reasons that records are 
unavailable.

2.  The RO/AMC should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the severity of 
her PTSD.  The claims file must be made 
available to and reviewed by the examiner 
pursuant to conduction of the examination 
and the examiner should note that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
GAF consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from her PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind her entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect her social 
capacity, including her ability to 
establish and maintain effective work and 
social relationships.

The veteran should be given adequate 
notice of the requested examination which 
includes advising her of the consequences 
of failure to report for the examination.  
If she fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
initial rating in excess of 10 percent 
for PTSD from December 8, 2003, to August 
30, 2005, and in excess of 50 percent 
from August 31, 2005, onward.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


